Order of the Court: The motion by the Administrator of the Attorney. Registration and Disciplinary Commission to approve and confirm the report and recommendation of the Hearing Board is allowed. Respondent Laurence Brian Glantz is suspended from the practice of law for one year and until respondent makes restitution to Janice Koch in the amount of $4,800 and attends a professional responsibility seminar sponsored by the Attorney Registration and Disciplinary Commission. Suspension effective October 9, 2007. Respondent Laurence Brian Glantz shall reimburse the Client Protection Program Trust Fund for any Client Protection payments arising from his conduct prior to the termination of the period of suspension.